NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 8, 11, 18-20 were currently amended in Applicant’s 03/24/2021 Response After Final Office Action. These Claims have been entered.
Claim 21 was newly added in Applicant’s 03/24/2021 Response After Final Office Action. These claims have been entered.
Claim 6 has been canceled.
Claims 1, 8, 11, and 18-21 are currently amended from the 03/24/2021 claims with an Examiner’s Amendment.
Claims 1-5 and 7-21 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and follow-up communication with David Pointer on 05/12/2021 and 05/18/2021.
The application has been amended as follows: 

In the Claims:
1. (currently amended) A computer-based method comprising:
receiving, by a computer, a request for a widget from a client device that is processing a first webpage of a first social networking site in which the widget is embedded;
a second 
sending, by the computer, a widget embedding link for the widget to the client device in response to receiving the confirmation, wherein an activation of the widget embedding link directs the client device to a resource of the second social networking site and accessing the resource initiates a process that embeds an instance of the widget in the second webpage of the second social networking site.

6. (Canceled)

8. (currently amended) The method of claim 1, wherein 

11. (currently amended) The method of claim 1, wherein the resource of the second social networking site is at least one of a Hypertext Preprocessor (PHP) script, a common gateway interface (CGI) script, a Java applet, or a software object.

18. (currently amended) A server system comprising: 
	a processor; and
a memory configured to communicate with the processor, the memory having instructions stored thereon that, in response to execution by the processor, cause the processor to at least:
receive a request for a widget from a client device that is processing a first webpage of a first social networking site in which the widget is embedded;
a second social networking site; and
send a widget embedding link for the widget to the client device in response to receiving the confirmation, wherein an activation of the widget embedding link directs the client device to a resource of the second social networking site and accessing the resource initiates a process that embeds an instance of the widget in the second webpage of the second social networking site.

19. (currently amended) A non-transitory computer-readable medium having machine-readable instructions executable by a processor of a computing device, wherein the machine-readable instructions, when executed by the processor, cause the computing device to at least:
receive confirmation from a merchant to embed a widget in a first webpage of a first social networking site; and
send a widget embedding link for the widget to a client device in response to receiving the confirmation, wherein an activation of the widget embedding link directs the client device to a resource of [[the]] a second social networking site and accessing the resource initiates a process that embeds an instance of the widget in a second webpage of the second social networking site.

20. (currently amended) The non-transitory computer-readable medium of claim 19, wherein the second webpage is a profile page of a merchant on the second social networking site.

21. (currently amended) The non-transitory computer-readable medium of claim 19, wherein the machine-readable instructions, when executed by the processor, cause the computing device to at least display a user interface on the client device, wherein the user interface is configured to generate a second social networking site based at least in part on a user manipulation of the user interface.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The independent claims are directed towards a method, system, and non-transitory, tangible computer readable storage medium for sending, in response to receiving confirmation from a merchant, to embed a storefront widget located in a first web page into a second web page. Examiner discusses the reasons for allowance with regard to the method claims below, but the system and computer readable storage medium claims are allowable for similar reasons.
	Regarding the method of Claim 1: The prior art made of record neither anticipates nor renders obvious a method comprising, inter alia, receiving, by a computer, a request for a widget from a client device that is processing a first webpage of a first social networking site in which the widget is embedded; receiving, by the computer, confirmation from a merchant to embed the widget in a second webpage of the second social networking site; and sending, by the computer, a widget embedding link for the widget to the client device in response to receiving the confirmation, wherein an activation of the widget embedding link directs the client device to a resource of the second social networking site and accessing the resource initiates a process that embeds an instance of the widget in the second webpage of the second social networking site.

One piece of pertinent art is Chang et al. (US 2008/0255962) disclosing a system of using widgets to facilitate commerce through the use of embedded widgets wherein the widget may be copied by other users. Another piece of pertinent art is Rothman (US 2009/0164315) disclosing the capability to push out widgets onto social networking sites and allow blog authors to download or embed the widget into their site. Another piece of pertinent prior art is Williams et al. (US 2008/0098325) disclosing receiving confirmation from a merchant to embed the widget in a second PR Newswire, Anonymous, Dec. 21, 2006 disclosing the ability for merchants to track information related to the use of their widget such as when a person clicks "get widget". These pieces of art disclose examples of allowing anyone to copy a storefront widget into their web page and receive a commission off of sales but neither discloses nor renders obvious receiving, by a computer, a request for a widget from a client device that is processing a first webpage of a first social networking site in which the widget is embedded; receiving, by the computer, confirmation from a merchant to embed the widget in a second webpage of the second social networking site; and sending, by the computer, a widget embedding link for the widget to the client device in response to receiving the confirmation, wherein an activation of the widget embedding link directs the client device to a resource of the second social networking site and accessing the resource initiates a process that embeds an instance of the widget in the second webpage of the second social networking site.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684